Exhibit 10.5

ROBBINS UMEDA LLP

BRIAN J. ROBBINS (190264)

KEVIN A SEELY (199982)

DANIEL R. FORDE (248461)

JAY N. RAZZOUK (258511)

600 B Street, Suite 1900

San Diego CA 92101

Telephone: (619) 525-3990

Facsimile: (619) 525-3991

HOLZER HOLZER & FISTEL, LLC

MICHAEL I. FISTEL, JR.

MARSHALL DEES

200 Ashford Center North, Suite 300

Atlanta, GA 30338

Telephone: (770) 392-0090

Facsimile: (770) 392-0029

Co-Lead Counsel for Plaintiffs

[Additional counsel appear on signature page]

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

 

IN RE SEQUENOM, INC. DERIVATIVE LITIGATION   )


)

)

)

)

)

)

  

Lead Case No. 09-CV-1341-LAB (WMC)

 

[Related to 09-CV-1404-LAB (WMC) and 09-CV-01927-LAB (WMC)]

 

(Derivative Action)

This Document Relates To:

 

ALL ACTIONS

  )


)

)

)

)

)

)

)

  

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS

 

 

Judge: Honorable Larry A. Burns

Courtroom: 9, 2nd Floor

 

Oral Argument Requested

 

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

Subject to the approval of the Court, and pursuant to Federal Rule of Civil
Procedure 23.1(c), plaintiffs Jules Borenstein, Nina Hardjo, and Darrel Hermans,
plaintiffs in the Consolidated Federal Derivative Action1 plaintiffs Leon Ries
and Michelle Finlayson, plaintiffs in the Ries Action, plaintiffs Iris Waegelin,
Robert Aibel, Jaime Sacks, Denis Turnock, and Pedro Prado, plaintiffs in the
State Derivative Action, (collectively “Plaintiffs”), enter into this
Stipulation of Settlement to Settle Derivative Actions (“Stipulation”) with
nominal defendant Sequenom, Inc. (“Sequenom” or the “Company”) and individual
defendants Harry Stylli, Paul W. Hawran, Allan Bombard, Charles Cantor,
Elizabeth Dragon, Steven Owings, Robert DiTullio, Ernst-Guenter Afting, John
Fazio, Harry Hixson, Richard Lerner, Ronald Lindsay, and Kathleen Wiltsey
(collectively the “Individual Defendants”), to settle all claims in the
Litigation, subject to the terms and conditions described below.

I. RECITALS

WHEREAS the following cases were commenced in the United States District Court
for the Southern District of California, on or after June 22, 2009:

 

    

Abbreviated Case Name

  

Case Number

  

Date Filed

1.

   Borenstein v. Stylli, et al.   

Case No. 3:09-cv-01341-

LAB-WMc

   June 22, 2009

2.

   Hardjo v. Stylli, et al.   

Case No. 3:09-cv-01404-

LAB-WMc

   June 29, 2009

3.

   Hermans v. Stylli, et al.   

Case No. 3:09-cv-01927-

LAB-WMc

   Sept. 3, 2009

4.

   Ries, et al. v. Stylli, et al.   

Case No. 3:09-cv-02517-

LAB-WMc

   Nov. 9, 2009

WHEREAS the following cases were commenced in the California Superior Court for
San Diego County, on or after May 12, 2009:

 

 

1

Unless otherwise defined, all capitalized terms are defined in Section II, 1.

 

- 1 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

    

Abbreviated Case Name

  

Case Number

  

Date Filed

1.    Waegelin v. Stylli, et al.   

Case No. 37-2009-

00089683-CU-FR-CTL

   May 14, 2009 2.    Aibel v. Afting, et al.   

Case No. 37-2009-

00089715-CU-SL-CTL

   May 12, 2009 3.    Sacks v. Stylli, et al.   

Case No. 37-2009-

00089690-CU-SL-CTL

   May 14, 2009 4.    Turnock v. Stylli, et al.   

Case No. 37-2009-

00089975-CU-BT-CTL

   May 19, 2009 5.    Prado v. Stylli, et al.   

Case No. 37-2009-

00090336-CU-PO-CTL

   May 22, 2009

WHEREAS on June 9, 2009, the Honorable Ronald S. Prager of the California
Superior Court for San Diego County consolidated the State Derivative Action for
all purposes under the caption In re Sequenom, Inc. Derivative Litigation, Case
No. 37-2009-00089683-CU-SL-CTL, transferred the case to the Honorable Joan A.
Lewis, also of the California Superior Court for San Diego County, and appointed
The Weiser Law Firm, P.C. and Doyle Lowther LLP as co-lead counsel in the State
Derivative Action.

WHEREAS on July 16, 2009 and August 10, 2009, plaintiffs Leon Ries and Michelle
Finlayson in the Ries Action sent letters to Sequenom’s Board of Directors (the
“Board”) purporting to be litigation demands on behalf of the Company (the
“Demand Letters”), and the Company responded to the purported Demand Letters on
August 26, 2009.

WHEREAS on July 21, 2009, plaintiffs in the Consolidated Federal Derivative
Action moved to: (1) consolidate the federal derivative cases; and (2) appoint
co-lead counsel.

WHEREAS by an Order dated July 27, 2009, this Court consolidated the
Consolidated Federal Derivative Action for all purposes under the caption In re
Sequenom, Inc. Derivative Litigation, Master File No: 3-09-cv-01341-LAB-WMC, and
appointed Robbins Umeda LLP (“Robbins Umeda”) and Holzer Holzer & Fistel, LLC as
co-lead counsel in the Consolidated Federal Derivative Action.

 

- 2 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

WHEREAS on September 28, 2009, the Sequenom Board: (1) terminated the employment
of the following Sequenom officers and directors – (i) Harry Stylli, Ph.D,
former President and Chief Executive Officer; (ii) Elizabeth Dragon, former
Senior Vice President of Research and Development; and (iii) three junior,
non-executive scientists; (2) obtained the resignations of the following
Sequenom officers – (i) Paul Hawran, former Chief Financial Officer; and
(ii) Steven Owings, former Vice President of Commercial Development, Prenatal
Diagnostics; and (3) obtained the resignation of Harry Stylli from the Sequenom
Board.

WHEREAS on October 12, 2009, plaintiffs in the State Derivative Action served
Sequenom with Plaintiffs’ First Request for Production of Documents to Nominal
Defendant Sequenom, Inc.

WHEREAS, on October 12, 2009, plaintiffs in the State Derivative Action sent
Company counsel a demand letter wherein they demanded the Board take (and
forego) certain actions with: (1) respect to the Sequenom employees who were
terminated by, or resigned from, the Company on or around September 28, 2009;
and (2) the Company’s corporate governance practices. Plaintiffs also indicated
they were prepared to seek expedited relief with respect to certain of the
claims in the State Derivative Action unless the Company provided them with
timely assurances regarding the compensation and severance of the Sequenom
employees who were terminated or resigned.

WHEREAS on October 14, 2009, plaintiffs in the Consolidated Federal Derivative
Action filed a Motion for Temporary Restraining Order enjoining the vesting of
stock options and payments of any and all employment-related benefits to
Sequenom employees who were terminated by, or resigned from, the Company on or
around September 28, 2009.

WHEREAS on October 20, 2009, plaintiffs in the Consolidated Federal Derivative
Action agreed to withdraw their Motion for Temporary Restraining Order after the
Parties informally resolved plaintiffs’ concerns regarding the vesting of stock
options and employment-related benefits.

WHEREAS on October 28, 2009, plaintiffs in the Consolidated Federal Derivative
Action filed their Verified Consolidated Shareholder Derivative Complaint.

 

- 3 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

WHEREAS on November 9, 2009, plaintiffs in the Ries Action filed their Verified
Shareholder Derivative Complaint.

WHEREAS on November 13, 2009, Sequenom filed a Motion for a Stay of Discovery
and a Motion for Bond in the State Derivative Action, with a hearing on both
motions scheduled for May 27, 2010.

WHEREAS on November 30, 2009, plaintiffs in the State Derivative Action filed
their Consolidated Verified Shareholder Derivative Complaint.

WHEREAS on December 1, 2009, certain of the Parties in the Consolidated Federal
Derivative Action, the Ries Action, and the State Derivative Action attended an
all-day mediation under the direction of the Honorable Daniel Weinstein (Ret.),
a highly-experienced securities mediator (the “Mediation”).

WHEREAS following the Mediation, counsel for the Parties engaged in additional
negotiations and discussions from December 2009 through March 2010 regarding the
terms of settling the Litigation, with the substantial assistance of Judge
Weinstein.

WHEREAS by an Order dated December 30, 2009, this Court coordinated the Ries
Action with the Consolidated Federal Derivative Action for the purposes of
pre-trial motions and scheduling.

WHEREAS Plaintiffs’ Counsel, on behalf of Plaintiffs, has conducted an
investigation relating to the claims and the underlying events and transactions
alleged in the complaints in the Litigation including, but not limited to:
(1) conducting a private investigation related to the allegations in the
Litigation; (2) inspecting, analyzing, and reviewing Sequenom’s filings with the
U.S. Securities and Exchange Commission (“SEC”), press releases, announcements,
transcripts of conference calls, Form 4, and Form 5 filings with the SEC made
from time to time by certain of the Individual Defendants related to stock
transactions, financial filings, and news articles; (3) drafting and filing the
various complaints in the Litigation; and (4) participating in extensive
settlement discussions with counsel for Sequenom and the Individual Defendants.
Plaintiffs and Plaintiffs’ Counsel, however, recognize the expense, risks, and
uncertain outcome of any litigation and subsequent appeals. As such, Plaintiffs
desire to settle the Litigation against

 

- 4 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

the Individual Defendants and Sequenom on the terms and conditions set forth in
this Stipulation.

WHEREAS the Individual Defendants and Sequenom, without admitting any wrongdoing
arising out of any of the alleged conduct, statements, acts, or omissions set
forth in the various complaints in the Litigation, and recognizing the expense,
risks, and uncertain outcomes of any litigation, also desire to settle the
claims against them so as to avoid lengthy, distracting, and time-consuming
litigation and the burden, inconvenience, and expense connected therewith. The
Individual Defendants and Sequenom enter into this Stipulation without in any
way acknowledging any fault or liability, such that this Stipulation and all
related documents are not, and shall not in any event be construed or deemed to
be evidence of or an admission or concession on the part of the Individual
Defendants or Sequenom with respect to any claim or of any fault, liability or
wrongdoing or damage whatsoever, or any infirmity in the defenses the Individual
Defendants or Sequenom have asserted.

II. TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

NOW, THEREFORE, IT IS HEREBY STIPULATED, CONSENTED TO AND AGREED between
Plaintiffs, the Individual Defendants and Sequenom, by and through their
respective attorneys or counsel of record, the Litigation, Plaintiffs’ Released
Claims as against Defendants’ Released Persons, and Defendants’ Released Claims
as against Plaintiffs’ Released Persons and Defendants’ Released Persons,
including Sequenom and any Individual Defendants, shall be settled, compromised,
and dismissed with prejudice, as to all Settling Parties, subject to the
approval of the Court, in the manner and upon the terms and conditions set forth
in this Stipulation:

1. Definitions

As used in this Stipulation, capitalized terms shall have the following
meanings:

1.1 “Consolidated Federal Derivative Action” refers to the consolidated case
pending in this Court captioned In re Sequenom, Inc. Derivative Litigation,
Master File No. 3:09-cv-01341-LAB-WMc.

 

- 5 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

1.2 “Court” refers to the United States District Court for the Southern District
of California.

1.3 “Defendants” collectively refers to Sequenom and the Individual Defendants.

1.4 “Defendants’ Released Claims” collectively refers to: (i) all actions,
suits, claims, demands, rights, liabilities, and causes of action of every
nature and description whatsoever, including both known claims and Unknown
Claims, asserted or that might have been asserted by Defendants’ Released
Persons against Plaintiffs’ Released Persons, which arise out of, are based on,
or relate in any way, directly or indirectly, to the institution, prosecution,
or settlement of the Litigation (except for claims to enforce the Settlement);
and (ii) all actions, suits, claims, demands, rights, liabilities, and causes of
action of every nature and description whatsoever, including both known claims
and Unknown Claims, that were or could have been asserted in the Litigation or
any forum, by Defendants’ Released Persons, whether brought directly, indirectly
or derivatively, against any other Defendants’ Released Persons, which arise out
of, are based on, or relate in any way, directly or indirectly, to any of the
allegations, acts, transactions, facts, events, matters, occurrences,
representations, or omissions involved, set forth, alleged or referred to, in
the Litigation, or which could have been alleged in the Litigation or any of the
complaints in the Litigation, including, with respect to all Individual
Defendants other than Messrs. Stylli and Hawran, any claims related in any way
to or arising out of an Individual Defendant’s employment with the Company or
the termination or cessation of that employment, including by way of
resignation; provided, however, the Individual Defendants, by virtue of this
Stipulation, have not released, relinquished, or discharged Sequenom or any
insurer from, and Defendants’ Released Claims do not include, any claims,
rights, or causes of action for indemnification or for advancement of attorneys’
fees and expenses (or other defense costs) by the Individual Defendants against
Sequenom, for any matter whatsoever, required or permitted to the fullest extent
under Sequenom’s Certificate of Incorporation or Bylaws, California or Delaware
law, or any indemnification or similar agreement between Sequenom and any such
Individual Defendants, or any insurance policy; and provided, further, that
Defendants’ Released Claims do not include the Excluded Employment Claims (as
defined in ¶1.7 below), and Messrs. Stylli and

 

- 6 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

Hawran expressly reserve, and by virtue of this Stipulation do not release,
relinquish or discharge Defendants’ Released Persons from the Excluded
Employment Claims.

1.5 “Defendants’ Released Persons” refers to each of the Defendants and, to the
maximum extent permitted by law, each of Defendants’ immediate family members,
spouses, heirs, executors, estates, administrators, trustees, assigns, and any
trusts in which Defendants, or any of them, are settlors, or which are for the
benefit of any Defendants and/or members of his or her immediate family; any
entity in which a Defendant, and/or members of his or her family has a
controlling interest; each of the Defendants’ present and former attorneys,
legal representatives, and assigns in connection with the Litigation;
Defendants’ insurers; and all present and former directors and officers, agents,
advisors, employees, affiliates, predecessors, successors, parents,
subsidiaries, and divisions.

1.6 “Effective Date” refers to the first day following the date on which the
Final Order and Judgment is finally affirmed on appeal or is no longer subject
to a timely appeal and the time for any petition for re-argument, appeal, or
review, by certiorari or otherwise, has expired.

1.7 “Excluded Employment Claims” refers to any and all claims, rights, causes of
action, or liabilities whatsoever, whether based in federal, state, local,
statutory, or common law or any other law, rule or regulation, including both
known and Unknown Claims (as defined in ¶1.28 below), by Messrs. Stylli and
Hawran arising out of or relating to their employment at Sequenom or the
termination of or resignation from their employment at Sequenom, including but
not limited to claims for breach of employment contract, wrongful termination,
or defamation.

1.8 “Execution Date” refers to the date this Stipulation has been signed by all
the signatories hereto through their counsel.

1.9 “Final Approval Hearing” refers to a hearing by the Court to review this
Stipulation and determine: (i) whether to enter the Final Order and Judgment;
and (ii) all other matters properly before the Court.

 

- 7 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

1.10 “Final Order and Judgment” refers to the final order and judgment entered
by the Court, substantially in the form attached hereto as Exhibit C, with only
such changes as may be agreed to by all of the Parties hereto, by their
respective counsel, in advance of its entry by the Court.

1.11 “Individual Defendants” refers to Ernst-Gunter Afting, Allan Bombard,
Charles C. Cantor, Robert DiTullio, Elizabeth Dragon, John Fazio, Paul Hawran
(“Hawran”), Harry Hixson, Jr. (“Hixson”), Richard Lerner, Ronald Lindsay, Steven
Owings, Harry Stylli (“Stylli”), and Kathleen Wiltsey.

1.12 “Litigation” refers to the Consolidated Federal Derivative Action, the Ries
Action, and the State Derivative Action.

1.13 “Notice” means the Publication Notice of Pendency of Settlement of
Derivative Litigation, substantially in the form attached hereto as Exhibit B.

1.14 “Party” or “Parties” refers to the parties to this Stipulation, Plaintiffs,
and Defendants, individually or collectively.

1.15 “Person” or “Persons” refer to any individual, corporation, partnership
(whether general or limited), limited liability company, association, affiliate,
joint stock company, trust, estate, unincorporated association, government and
any political subdivision thereof, and any other type of legal or political
entity.

1.16 “Plaintiffs” refers to plaintiffs Jules Borenstein, Nina Hardjo, and Darrel
Hermans, plaintiffs in the Consolidated Federal Derivative Action, plaintiffs
Leon Ries and Michelle Finlayson, plaintiffs in the Ries Action, and plaintiffs
Iris Waegelin, Robert Aibel, Jaime Sacks, Denis Turnock, and Pedro Prado,
plaintiffs in the State Derivative Action, acting derivatively on behalf of
Sequenom in the Litigation.

1.17 “Plaintiffs’ Counsel” refers to co-lead counsel in the Consolidated Federal
Derivative Action, Robbins Umeda LLP and Holzer Holzer & Fistel LLC, counsel in
the Ries Action, Barroway Topaz Kessler Meltzer & Check, LLP, and co-lead
counsel in the State Derivative Action, The Weiser Law Firm, P.C. and Doyle
Lowther LLP.

 

- 8 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

1.18 “Plaintiffs’ Released Claims” refers to all actions, suits, claims,
demands, rights, liabilities, and causes of action of every nature, and
description whatsoever, including both known claims or Unknown Claims, asserted
or that might have been asserted by Plaintiffs’ Released Persons or any other
plaintiff derivatively on behalf of Sequenom, against Defendants’ Released
Persons, that were or could have been alleged in the Litigation, or that arise
from, or relate to the matters or occurrences that were alleged in the
Litigation (except for claims to enforce the Settlement).

1.19 “Plaintiffs’ Released Persons” refers to Plaintiffs, and each of their
immediate family members, spouses, heirs, executors, administrators, successors,
trustees, attorneys, personal or legal representatives, advisors, estates,
assigns, and agents thereof.

1.20 “Preliminary Approval of Settlement and Procedural Order” refers to an
order of the Court preliminarily approving of the Settlement, substantially in
the form attached hereto as Exhibit A, with only such changes as may be agreed
to by all of the Parties hereto, by their respective counsel, in advance of its
entry by the Court.

1.21 “Released Persons” refers to Defendants’ Released Persons and Plaintiffs’
Released Persons.

1.22 “Ries Action” refers to the case pending in this Court captioned Ries, et
al. v. Stylli, et al., Case No. 3:09-cv-02517-LAB-WMc, which has been
coordinated with the Consolidated Federal Derivative Action by this Court’s
Order dated December 30, 2009.

1.23 “Sequenom” or the “Company” refers to Sequenom, Inc., a Delaware
corporation.

1.24 “Settlement” shall mean the settlement documented in this Stipulation.

1.25 “Settling Parties” collectively refers to Sequenom, each of the Individual
Defendants, and Plaintiffs on behalf of themselves and derivatively on behalf of
Sequenom.

1.26 “State Derivative Action” refers to the consolidated case pending in the
California Superior Court for San Diego County captioned In re Sequenom, Inc.
Derivative Litigation, Case No. 37-2009-00089683-CU-SL-CTL.

1.27 “Stipulation” refers to this Stipulation of Settlement to Settle Derivative
Actions.

 

- 9 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

1.28 “Unknown Claims” refers to any and all claims, demands, rights,
liabilities, and causes of action of every nature and description which
Plaintiffs or Defendants do not know or suspect to exist in his, her, or its
favor at or after the Execution Date and including, without limitation, those
which, if known by him, her, or it, might have affected his, her, or its
decision(s) with respect to the Settlement. With respect to any and all
Plaintiffs’ Released Claims and Defendants’ Released Claims, the Parties hereto
stipulate and agree (except for the obligations created under this Stipulation),
upon the Effective Date, Plaintiffs and Defendants shall expressly waive, and by
operation of the Final Order and Judgment shall have waived, any and all
provisions, rights, and benefits conferred by any law of any state or territory
of the United States, or principle of common law, which is similar, comparable,
or equivalent to California Civil Code § 1542, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Plaintiffs and Defendants may hereafter discover facts in addition to or
different from those any of them now know or believe to be true with respect to
the subject matter of Plaintiffs’ Released Claims or Defendants’ Released
Claims. Plaintiffs and Defendants shall expressly have deemed to have and by
operation of the Final Order shall have, fully, finally, and forever settled and
released any and all Plaintiffs’ Released Claims and the Defendants’ Released
Claims known or unknown, suspected or unsuspected, contingent or non-contingent,
whether or not concealed or hidden, that now exist, or heretofore have existed
upon any theory of law or equity now existing or coming into existence in the
future, including, but not limited to, conduct which is negligent, reckless,
intentional, with or without malice, or a breach of any duty, law or rule,
without regard to the subsequent discovery or existence of such different or
additional facts. Plaintiffs and Defendants acknowledge the waivers contained in
this paragraph, and the inclusion of “Unknown Claims” in the definition of
Plaintiffs’ Released Claims and Defendants’ Released Claims, were separately
bargained for and are key elements of the Settlement. Unknown Claims do not
include the Excluded Employment Claims.

 

- 10 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

2. Terms of the Settlement

2.1 Sequenom acknowledges Plaintiffs and Plaintiffs’ Counsel’s filing and
prosecution of the Litigation was a substantial and material causal factor
which: (i) secured valuable financial benefits for Sequenom; and (ii) caused
Sequenom to adopt, or agree that it will adopt (within forty-five (45) days of
the Execution Date of this Stipulation) the following corporate governance
and/or remedial measures:

A. Financial Relief

2.2 $14,000,000.00 D&O Insurance Contribution

Based on the involvement and participation by Judge Weinstein in the mediation,
both the Mediator, Plaintiffs and Sequenom believe that the filing and
prosecution of the derivative actions were substantial material factors which
were considered, among other factors, in securing $14 million in director and
officer insurance carrier proceeds for the Company to assist in settling In re
Sequenom, Inc. Securities Litigation, No. 09-CV-0921-LAB (WMc) (S.D. Cal. filed
May 1, 2009) (“Federal Securities Class Action”).

B. Corporate Governance Reforms

2.3 Set forth below are substantial corporate governance changes that were
implemented or are being implemented by Sequenom and are the result of extensive
arms’-length negotiations. Some of the remedial measures below resulted from a
joint Mediation process involving both the federal class and federal and state
derivative plaintiffs.2 While certain of the remedial measures below are also
included in the Federal Securities Class Action settlement, Sequenom
acknowledges that most of the remedial measures below were demanded by the
federal and state derivative plaintiffs in formal settlement communications sent
by them prior to the joint Mediation and/or demanded by the federal and state
derivative plaintiffs during the joint Mediation. Further, Sequenom acknowledges
that the remaining remedial measures are significant and extensive and are the
exclusive result of the federal and state derivative plaintiffs’

 

 

2

See §§2.4(a)-(b); 2.6(g)-(i); 2.9(c).

 

- 11 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

continued mediation efforts.3 Based on these remedial measures, Sequenom has
received substantial and material benefits.

2.4 Changes in Board Membership and Composition

(a) The Company appointed two new independent directors to the Board,
Dr. Kenneth Buechler and David Pendarvis, which increased the size of the Board
from eight (8) to nine (9) directors.

(b) Once Dr. Hixson is no longer Chairman of the Board, the position of Chairman
shall be occupied by an independent director.

(c) The Board’s independent directors may serve as members of the boards of
directors of no more than four (4) other public or private for-profit entities,
other than subsidiaries or affiliates of the Company.

2.5 Reforms Concerning Director Conduct

(a) Each independent director of the Board shall annually certify, in writing,
to the Chair of the Nominating and Corporate Governance Committee he or she is
independent and shall immediately inform the Board of any change in his or her
independent status.

(b) Absent extraordinary circumstances, the Company shall strongly encourage
each director on the Board to attend, in person, each annual shareholder
meeting.

(c) Following each regular meeting of the Board (or at the conclusion of a
special meeting if deemed necessary), the independent directors of the Board
shall hold an executive session at which the Chief Executive Officer, or any
other Company officer or employee, shall not be present.

(d) The Chairman of the Board shall designate an appropriate person or persons
in the Company to prepare or cause to be prepared, at the direction of the
Chairman of the Board, among other things:

(i) agendas in connection with regular (or special) meetings of the Board;

 

 

3

See §§2.4(c); 2.5(a)-(e); 2.6(a)-(f); 2.7(a)-(b); 2.8(a)-(d); 2.9(a)-(b);
2.10(a)-(c); 2.12.

 

- 12 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

(ii) minutes of all Board meetings, which shall be distributed for review and
correction, if necessary, by the members of the Board within a reasonable period
of time following each such meeting;

(iii) Board “packages” for each such meeting providing appropriate information
and materials related to the various items of the particular agenda (or in
support of proposed unanimous consent resolutions); and

(iv) periodic financial, operational, or other requisite reports, including
medical data, test results, and clinical studies to adequately inform the Board,
on a timely basis, of the status of or material developments in Company’s
business and the results of its operations.

(e) Directors shall participate in an initial orientation program upon election
to the Board and in regular continuing education programs thereafter, in order
that they fully understand their directorial responsibilities and can faithfully
fulfill their fiduciary duties. Such continuing education, outlining the
essential elements of best corporate governance practices and informing
directors of new developments in this area, shall be conducted by the Company’s
general counsel (if that position is occupied) or otherwise by a designated
outside counsel with corporate governance expertise; and shall exceed that
required by any applicable listing exchange. Executive officers of the Company
shall similarly participate in such orientation program upon joining the
Company, and all executive officers shall participate in such regular continuing
education programs.

2.6 Reforms Concerning Board Sub-Committee Conduct

(a) The Nominating and Corporate Governance Committee, in consultation with the
Chairman of the Board and the Chief Executive Officer, shall be responsible for
periodic review of the Company’s corporate governance policies, protocols, and
practices which may, from time to time, merit consideration by the Board.

(b) The Company’s Open Door Policy has been updated to have all complaints
forwarded to all directors on the Audit Committee. The Open Door Policy applies
expressly to all complaints, not just those relating to accounting/financial
practices. Complaints received through the Company’s complaint hotline, as
described in the Open Door Policy, go to the Chair

 

- 13 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

of the Audit Committee and designated outside counsel only; such hotline
complaints do not go to any officers or employees of the Company.

(c) The Audit Committee shall hold executive sessions with the Company’s
independent auditor and its financial management team as a routine item on its
agenda for each of its regularly scheduled meetings.

(d) The Audit Committee shall hold at least four (4) regularly scheduled
meetings every year to review the Company’s annual and interim financial
statements and disclosures, as well as related independent auditor attestations,
certifications, and/or reports.

(e) The Audit Committee engaged Q5 Group, Inc. (formerly known as Rose Ryan,
LLP) as an external consultant to create and implement an “Enterprise Risk
Management Process” to be approved by the Board. This process is on-going and Q5
Group, Inc. shall continue to provide the Audit Committee with regular reports
which may merit consideration by the Board.

(f) The Disclosure Committee has materially enhanced its charter. The Disclosure
Committee, including its designated Disclosure Committee reporter, is now
responsible for testing the reliability of information to be disclosed to the
public. The Disclosure Committee shall meet periodically with the Company’s
outside auditors, the Audit Committee, and/or the full Board to report on
multiple aspects of the disclosure controls and to permit independent assessment
of those controls.

(g) The Company has created a new Board Science Committee to oversee the
Company’s research and development strategy and activities. Under the direction
of the Science Committee, the Company shall evaluate existing and consider
additional cross-functional training for personnel in all areas associated with
research and development, covering: (i) the proper conducting of test studies;
and (ii) the proper and timely disclosure of any problems with test studies; and
(iii) the proper handling of data and results of test studies.

(h) The Board’s Nominating and Corporate Governance Committee shall review and
consider improved procedures for the nomination of candidates for election to
the Board.

 

- 14 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

(i) The Company’s Compensation Committee charter shall provide only directors
who are independent, as that term is defined under applicable NASDAQ rules,
shall be permitted to serve on the Compensation Committee of the Board.

2.7 Reforms Concerning the Accuracy of Information Released to the Public

(a) The Board has adopted a comprehensive new policy on corporate disclosure
controls and procedures, and approved a “Corporate Disclosure Policy,” a set of
“Disclosure Controls and Procedures,” and an “Amended and Restated Disclosure
Committee Charter.” As set forth in these documents, the Disclosure Committee
must now review and formally approve all information before it is released to
the public. In addition, there will no longer be any unpublished scientific data
shared with investors.

(b) Company management shall annually assess the adequacy of Sequenom’s
disclosure controls and procedures, with respect to each of the following:
(i) the conduct of the research and development test studies; (ii) the
supervision of research and development test studies; and (iii) the handling of
data and results of research and development test studies.

2.8 Modifications to the Company’s Code of Business Conduct and Ethics

(a) The Company’s Code of Business Conduct and Ethics shall be distributed to
all new employees and their acknowledgment of receipt of the Code and agreement
to be bound by its provisions;

(b) the Company’s Code of Business Conduct and Ethics shall be disseminated
annually to all employees with a confirmation requiring them to certify annually
they have reviewed, are familiar with and agree to be bound by the provisions
contained therein;

(c) the Company has revised its New Hire Orientation program, Employee Handbook
and Code of Business Conduct and Ethics, and enhanced its training practices.
The Company now has created several revised training programs concerning ethics,
scientific processes, public disclosures, and professional e-mail conduct; and

(d) the Company’s Code of Business Conduct and Ethics shall be revised to
include a specific section regarding the management, handling and disclosure of
medical data,

 

- 15 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

test results, and the conduct of clinical studies by or on behalf of the Company
to ensure the effective implementation of the remedial measures imposed by the
Board.

2.9 Revised Clinical Study Protocols and Procedures

(a) The Company has introduced a number of standard operating procedures
regarding study design planning and review, including clear identification of
whether a study is blinded or unblinded, raw data storage at multiple locations,
independent third-party review of blinded clinical data, and a redundancy review
of clinical study design by the Oversight Committee and of blinded clinical data
by the Science Committee, the clinical group and the Company’s biostatistician.

(b) The Company has revamped its policy concerning the storage of clinical
samples, including requiring that samples be stored in third-party storage
facilities, bar-coding samples for electronic tracking and auditing, creating
formal procedures for obtaining a sample, and limiting access to the Company’s
sample storage freezer.

(c) Sequenom has implemented new procedures for the storage and management of
samples for testing.

2.10 Additional Company Structural Changes

(a) The Company has hired a full-time biostatistician and engaged an external
consultant on an “as needed” basis as a clinical biostatistician.

(b) The Company has reorganized its reporting structure, reducing the number of
direct reports to the Company’s Chief Executive Officer.

(c) The Company has revised its Oversight Committee and appointed project
directors to oversee and manage each of the Company’s products in development.
As a result, each of the Company’s potential products now has both a director
responsible for the product’s development and also internal independent
reviewers who otherwise are not associated with the product’s development team.

2.11 Acknowledgements

Sequenom acknowledges Plaintiffs and Plaintiffs’ Counsel’s filing and
prosecution of the Litigation was a substantial and material causal factor in
Sequenom’s decision to adopt the

 

- 16 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

foregoing corporate governance and remedial measures identified above at
Section II (B), ¶2.3. Further, Sequenom, Plaintiffs, and Plaintiffs’ Counsel
believe the measures identified herein, have, or will materially benefit
Sequenom and its current stockholders.

2.12 Sunset Provision

Sequenom agrees to keep the corporate governance measures identified above, in
place for three (3) years following the date of the Final Order and Judgment,
except as may be required by applicable statutes, common law, rules, and
regulations.

3. Attorneys’ Fees and Expenses

3.1 In light of the substantial benefits conferred upon Sequenom and its current
stockholders, the Board of Directors of Sequenom authorized the Company to pay
$2.5 million to Plaintiffs’ counsel for attorneys’ fees and expenses, subject to
court approval (the “Fee Award”). The Fee Award shall be paid to Robbins Umeda
as custodian for all Plaintiffs’ Counsel within ten (10) business days of the
entry of the Final Order. The Fee Award may include up to 200,000 shares of the
Company’s common stock based on the closing price of the Company’s common stock
as reported on NASDAQ on the date the Final Order is entered. Any shares issued
to pay the Fee Award shall be fully paid, non-assessable and, upon final
approval of the Settlement, exempt from registration under Section 3(a)(10) of
the Securities Act of 1933.

3.2 Within ten (10) business days of the entry of the Final Order, Sequenom
shall cause the Fee Award payment to be transmitted to Robbins Umeda (as
custodian for all Plaintiffs’ Counsel), notwithstanding the existence of any
timely filed objections thereto, or potential appeal therefrom, subject to the
obligation of Plaintiffs’ Counsel in the Litigation to issue appropriate refunds
to Sequenom and its insurer of the Fee Award, including but not limited to stock
or cash equivalents of the stock, plus interest, as more particularly set forth
below. Upon the Effective Date, Robbins Umeda shall thereafter allocate the
attorneys’ fees amongst Plaintiffs’ Counsel in a manner in which Robbins Umeda
in good faith believes reflects the contributions of such counsel to the
institution, prosecution and resolution of the Litigation.

3.3 In the event the Effective Date does not occur, or the Final Order is
reversed or modified, or the Stipulation is terminated for any reason, and in
the event the Fee Award has

 

- 17 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

been paid to any extent, then Plaintiffs’ Counsel who have received a payment
shall, within ten (10) business days from Plaintiffs’ Counsel receiving notice
from Sequenom’s counsel or from the Court, refund to Sequenom and its insurer,
based upon the amounts contributed by each and any interest earned thereon, the
Fee Award, including but not limited to the stock previously paid to them in an
amount consistent with such reversal or modification or, to the extent the stock
has been sold, proceeds therefrom plus interest from the date of sale.
Plaintiffs’ Counsel, as a condition of receiving any part of the Fee Award,
including such stock, on behalf of themselves and each partner and/or
shareholder of them, agrees that Plaintiffs’ Counsel and their partners and
shareholders are subject to the jurisdiction of the Court for the purpose of
enforcing the provisions of this subparagraph. Without limitation, Plaintiffs’
Counsel and their partners and shareholders agree the Court may, upon
application of Sequenom on notice to Plaintiffs’ Counsel which have received
such stock, summarily issue orders, including, without limitation, judgments and
attachment orders, and may make appropriate findings of or sanctions for
contempt, against them or any of them should any Plaintiffs’ Counsel fail timely
to repay fees, expenses, and interest earned thereon pursuant to this section of
this Stipulation.

3.4 The Released Persons shall have no responsibility for, and no liability
whatsoever with respect to, any payment to Plaintiffs’ Counsel from the Fee
Award.

3.5 Other than the Fee Award, and the costs described below, in Section II, ¶4,
Defendants shall not otherwise be required to pay Plaintiffs’ Counsel for any
fees, expenses, costs, or other sums incurred in connection with the Litigation
or otherwise.

4. Payment of Costs, Fees, and Expenses of Notice

All costs, fees, and expenses in connection with disseminating Notice, shall be
paid by Sequenom. No later than ten (10) days after entry of the Preliminary
Approval of Settlement and Procedural Order, Sequenom shall cause the Notice to
be published once in the Investor’s Business Daily and to be filed with the SEC
in a Form 8-K. The cost of publishing the Notice ordered by the Court, if any,
shall be borne by Sequenom. In addition, not later than ten (10) days after
entry of the Preliminary Approval of Settlement and Procedural Order, the Notice
shall be posted on the websites of Sequenom and Robbins Umeda.

 

- 18 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

5. Releases

5.1 In consideration of the obligations and commitments undertaken by Defendants
and the releases by Defendants’ Released Persons, which constitute good and
valuable consideration, and subject to the terms and conditions of this
Stipulation, on the Effective Date, Plaintiffs’ Released Persons shall fully,
finally and forever release, relinquish and discharge as against the Defendants’
Released Persons any and all of Plaintiffs’ Released Claims. In consideration of
the obligations and commitments undertaken by the Parties, which constitute good
and valuable consideration, and subject to the terms and conditions of this
Stipulation, on the Effective Date, Defendants’ Released Persons shall fully,
finally and forever release, relinquish and discharge as against Plaintiffs’
Released Persons and Defendants’ Released Persons any and all of Defendants’
Released Claims. Nothing herein shall in any way impair or restrict the rights
of any Settling Party to enforce the terms of the Stipulation.

5.2 Notwithstanding Section II, ¶5.1 above, if Messrs. Stylli or Hawran commence
a legal proceeding against Sequenom asserting the Excluded Employment Claims,
this Stipulation shall not bar Sequenom from asserting any of Defendants’
Released Claims against Messrs. Stylli or Hawran (whichever has filed an
Excluded Employment Claim, or both, if both assert such a claim) as
counter-claims, cross-claims, or if the Excluded Employment Claims are brought
in a forum that does not have jurisdiction over one or more of Sequenom’s
Defendants’ Released Claims (including, but not limited to, a claim for
contribution as set forth in the Stipulation of Settlement dated December 24,
2009 in the Federal Securities Class Action), in a separate action in response
to the Excluded Employment Claims. In the event Messrs. Stylli or Hawran
commence a legal proceeding asserting the Excluded Employment Claims against
Sequenom, and Sequenom subsequently asserts Defendants’ Released Claims against
Messrs. Stylli or Hawran in response to their assertion of the Excluded
Employment Claims, Messrs. Stylli and Hawran agree they will not assert the
statute of limitations as a defense to those counter-claims, cross-claims, or
separate action. All other defenses of Messrs. Stylli and Hawran to Defendants’
Released Claims asserted by Sequenom are preserved.

 

- 19 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

5.3 The releases of Plaintiffs’ Released Claims and Defendants’ Released Claims
are absolute and final, subject only to Sequenom’s right to assert Defendants’
Released Claims in response to litigation of the Excluded Employment Claims
initiated by Messrs. Stylli and/or Hawran.

5.4 If, at any time after the Effective Date of this Stipulation, but no later
than sixty (60) days after the initiation of litigation of any Excluded
Employment Claim described in Section II, ¶5.2 above, Messrs. Stylli or Hawran
execute and deliver a full and final release of their respective Excluded
Employment Claims in the form attached hereto as Exhibit F (“Delivering Party”),
then Defendants’ Released Claims shall be fully and finally released, and
discharged as to the Delivering Party, and Section II, ¶5.2 above shall
automatically become null and void as to the Delivering Party and Defendants’
Released Claims may not then be asserted against the Delivering Party.

6. Judgment

Upon approval by the Court, the Final Order and Judgment shall be entered
dismissing all of Plaintiffs’ Released Claims with prejudice against Defendants’
Released Persons and barring any of Plaintiffs’ Released Persons from asserting
any and all of Plaintiffs’ Released Claims in any court or forum against any of
the Defendants’ Released Persons. It shall also bar Defendants from asserting
against any of the Plaintiffs’ Released Persons, Defendants’ Released Persons,
Sequenom, or any Individual Defendants, any and all of Defendants’ Released
Claims.

7. Presenting the Settlement to the Court

A. Documents to Be Submitted to the Court

7.1 The Parties have agreed upon the following documents to be submitted to the
Court for its consideration along with the Stipulation: the Preliminary Approval
of Settlement and Procedural Order (Ex. A); the Notice (Ex. B); the Final Order
and Judgment (Ex. C); the Order of Dismissal with Prejudice (Ex. D); the Order
of Dismissal with Prejudice in the State Derivative Action (Ex. E); and the
Excluded Employment Claims release (Ex. F).

 

- 20 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

B. Preliminary Approval of Settlement and Procedural Order

7.2 Within five (5) days of the execution of this Stipulation, the Settling
Parties shall jointly apply to the Court for entry of the Preliminary Approval
of Settlement and Procedural Order:

(a) preliminarily approving the Settlement;

(b) approving the method of providing notice of pendency and proposed Settlement
to current Sequenom stockholders;

(c) approving the form of the Notice attached hereto as Exhibit B; and

(d) enjoining prosecution of any of Plaintiffs’ Released Claims by Plaintiffs’
Released Persons.

7.3 Upon entry of the Preliminary Approval of Settlement and Procedural Order,
all proceedings and further activity between the Parties in the Consolidated
Federal Derivative Action and Ries Action, except for those relating to the
Settlement, shall be stayed pending the Court’s approval of the Settlement and
entry of the Final Order and Judgment.

C. The Final Order

7.4 If the Court approves the Settlement at the Final Hearing, the Settling
Parties shall jointly request entry of the Final Order and Judgment, the entry
of which is a condition of this Stipulation:

(a) approving finally the Settlement set forth in the Stipulation as fair,
adequate, and reasonable, and directing its consummation pursuant to its terms;

(b) dismissing the claims of Plaintiffs without costs and with prejudice (except
as otherwise provided herein), and ordering the releases contemplated in this
Stipulation shall become effective upon the Effective Date;

(c) permanently barring and enjoining the institution and prosecution by
Plaintiffs’ Released Persons and anyone acting on behalf of Sequenom against the
Defendants’ Released Persons in any court asserting any of Plaintiffs’ Released
Claims and any claims arising out of, relating to or in connection with the
institution, prosecution, assertion, defense, settlement, or resolution of the
Litigation;

 

- 21 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

(d) permanently barring and enjoining the institution and prosecution by
Defendants’ Released Persons of any action against Plaintiffs’ Released Persons
or Defendants’ Released Persons in any court asserting any of the Defendants’
Released Claims arising out of, relating to, or in connection with the
institution, prosecution, assertion, defense, settlement, or resolution of the
Litigation, subject to the exception set forth in Section II, ¶5.3 above;

(e) reserving jurisdiction over the Consolidated Federal Derivative Action and
the Ries Action, including all further proceedings concerning the
administration, consummation, and enforcement of the Settlement (with referral
of such issues to Magistrate Judge McCurine); and

(f) containing such other and further provisions consistent with the terms of
this Stipulation to which the Parties hereto consent in writing.

D. Dismissal of State Derivative Action

7.5 Upon entry of the Preliminary Approval of Settlement and Procedural Order,
the Settling Parties in the State Derivative Action shall jointly request that
the California Superior Court for San Diego County stay all proceedings and
further activity between the parties pending the Court’s approval of the
Settlement and entry of the Final Order and Judgment.

7.6 Within ten (10) days after the Final Order and Judgment is entered by the
Court and the conditions articulated in Section II, ¶¶3.1, 3.2, and 4 are
satisfied, the Settling Parties in the State Derivative Action shall jointly
apply to the State Court for an order dismissing the State Derivative Action
with prejudice, and shall use their reasonable best efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper, and appropriate to secure such dismissal. In the event that
such joint application is not filed, in any state action arising out of or
related to the facts and issues in this Litigation, Defendants, and each of
them, may move to dismiss such state action on res judicata grounds, and all
Settling Parties agree to not oppose such a motion.

 

- 22 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

III. OTHER PROVISIONS

1. Good Faith Negotiations and Compliance with Rule 11

The Parties agree that terms of the settlement were negotiated in good faith by
the Parties, and reflect a settlement that was reached voluntarily after
consultation with competent legal counsel. In addition, the Parties agree that
during the course of Litigation, the Parties and their respective counsel at all
times acted professionally and in compliance with Federal Rule of Civil
Procedure Rule 11 and California Code of Civil Procedure §128.7, and any other
court rule or statute with respect to any claims or defenses in the Litigation.
Accordingly, the Judgment in the Action will contain a finding that during the
course of the litigation, the Parties and their respective counsel at all times
complied with the requirements of Federal Rule of Civil Procedure Rule 11 and
California Code of Civil Procedure §128.7 and any other court rule or statute
with respect to any claims or defenses in the Litigation. The Parties reserve
their right to rebut, in a manner that such party determines to be appropriate,
any contention made in any public forum that the Litigation was brought or
defended in bad faith or without a reasonable basis.

2. Bankruptcy

2.1 In the event any proceedings by or on behalf of Sequenom, whether voluntary
or involuntary, are initiated under any chapter of the United States Bankruptcy
Code, including any act of receivership, asset seizure, or similar federal or
state law action (“Bankruptcy Proceedings”), the Settling Parties agree to use
their reasonable best efforts to obtain all necessary orders, consents,
releases, and approvals for effectuation of this Stipulation in a timely and
expeditious manner. By way of example only, the Settling Parties agree to
cooperate in making applications and motions to the bankruptcy court for relief
from any stay, approval of the settlement, authority to release funds, authority
for Sequenom’s insurer to disburse insurance proceeds consistent with this
Stipulation, authority to release claims and indemnify officers and directors,
and authority for the Court to enter all necessary orders and judgments, and any
other actions reasonably necessary to effectuate the terms of the Stipulation.

 

- 23 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

2.2 If any Bankruptcy Proceedings on behalf of Sequenom are initiated prior to
the payment of the Fee Award, the Settling Parties agree to seek an order from
the Bankruptcy Court presiding over such Bankruptcy Proceedings: (i) either
lifting the automatic stay for limited purposes of authorizing such payment, or
finding that the payment of the Fee Award on behalf of the Individual Defendants
by their insurer or insurers under their respective policies or related
compromise of coverage and the releases provided pursuant to this Stipulation
does not violate the automatic stay; and (ii) finding that the payment of the
Fee Award on behalf of the Individual Defendants by their insurer or insurers
under their respective policies does not constitute a preference, voidable
transfer, fraudulent transfer, or similar transaction. In addition, in the event
of any Bankruptcy Proceedings by or on behalf of Sequenom, the Settling Parties
agree that all dates and deadlines set forth herein will be extended for such
periods of time as are necessary to obtain necessary orders, consents, releases,
and approvals from the Bankruptcy Court to carry out the terms and conditions of
the Stipulation.

3. Termination of the Stipulation

This Stipulation shall be terminated, shall be deemed null and void, and shall
have no further force or effect if any of the following events occur: (i) the
Court declines to enter the Preliminary Approval of Settlement and Procedural
Order in any material respect; (ii) the Court declines to approve this
Settlement or to enter the Final Order and Judgment in any material respect; or
(iii) the Final Order and Judgment is modified or reversed in any material
respect on appeal, rehearing, or reconsideration.

4. Effect of Termination of the Stipulation

If this Stipulation is terminated for any reason, this Stipulation shall not be
deemed to prejudice in any way the positions of the Parties with respect to the
Litigation; the Litigation will be returned to the status quo ante, without
prejudice to the Plaintiffs’ right to seek, or the Defendants’ right to oppose,
the Plaintiffs’ prosecution of the Litigation on behalf of Sequenom. No Party
shall be entitled to recover any costs incurred in connection with the
implementation of this Stipulation. Defendants shall have thirty (30) days from
the date of such termination to file responsive pleadings.

 

- 24 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

5. Best Efforts of Counsel and Parties

The Parties and their counsel shall: (i) use their reasonable best efforts to
obtain entry of the Final Order and Judgment; (ii) represent to the Court the
Settlement is fair, just, reasonable, and adequate; and (iii) use their best
efforts to execute any obligations under this Stipulation.

6. Authorization

Each of the Parties to this Stipulation warrants and represents he, she, or it
is fully authorized and entitled to enter into this Stipulation. Plaintiffs and
Plaintiffs’ Counsel further represent and warrant none of Plaintiffs’ claims or
causes of action that were or could have been asserted in the Litigation have
been assigned, encumbered, or transferred in any manner.

7. Integration

This Stipulation and the exhibits attached hereto constitute the entire
agreement between the Parties, and supersede any and all prior agreements,
written or oral, among the Parties. No representations, warranties, or
inducements have been made concerning this Stipulation or its exhibits other
than the representations, warranties, and covenants contained and memorialized
in such documents.

8. Jurisdiction

The Parties consent to and hereby irrevocably submit themselves to the
jurisdiction of the Court, including any appellate courts from which appeals of
this Court’s decision may be properly brought, with respect to all matters
relating to the interpretation or enforcement of this Stipulation.

9. Choice of Law

This Stipulation and all accompanying documents shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of California.

10. No Admission of Wrongdoing

Each of the Individual Defendants expressly denies and continues to deny all
allegations of wrongdoing or liability against himself or herself arising out of
any conduct, statements, acts, or omissions alleged, or which could have been
alleged, in the Litigation. Without limiting the generality of the foregoing,
each of the Individual Defendants specifically denies he or she

 

- 25 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

breached his or her fiduciary duties, violated any federal or state securities
or other laws, or regulations. Further, the provisions of this Stipulation and
any negotiations or proceedings related thereto, shall not be deemed a
presumption, concession, or admission by Defendants of any violation of law,
breach of duty, liability, default or wrongdoing as to any facts or claims
alleged or asserted in the Litigation, or in any other actions or proceedings,
and shall not be interpreted, construed, deemed, invoked, offered or received in
evidence, or otherwise used by any person in the Litigation or in any other
action or proceeding of any nature whatsoever.

11. No Concession Regarding Merits of Claims

Plaintiffs and Plaintiffs’ Counsel, on behalf of themselves and nominal
defendant Sequenom, while continuing to maintain the strength of their claims,
have agreed to a settlement on the terms and conditions set forth in this
Stipulation because they believe it will provide substantial benefits to
Sequenom when weighed against the risks of continued litigation, and because
they have determined such a Settlement is in Sequenom’s best interests. This
Stipulation and any negotiations or proceedings related thereto shall not be
construed as a concession by the Plaintiffs or Plaintiffs’ Counsel of any
infirmity or weakness in Plaintiffs’ claims against the Individual Defendants.

12. No Waiver of Privilege

Nothing in this Stipulation or the negotiations or proceedings related hereto,
is intended to or shall be deemed to constitute a waiver of any applicable
privilege or immunity, including, without limitation, attorney-client privilege,
joint defense privilege, mediation privilege, or work-product immunity.

13. Modifications and Amendments to This Stipulation

This Stipulation may be amended or modified only by a written instrument signed
by counsel for all Parties hereto or their successors in interest.

14. Notices

Any notice required to be given to any of the Parties shall be delivered to the
Parties through their counsel at the addresses listed on the signature pages
herein, or as may be designated by any Party by written notice to the other
Parties.

 

- 26 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

15. Counterparts

This Stipulation may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same document. All signatures to this Stipulation need not appear on
the same version, and the signatories may execute different versions, so long as
they contain identical provisions, and all such executed versions shall together
constitute the complete Stipulation.

16. Captions and Headings

Any captions, headings, sub-headings, or titles used in this Stipulation are for
the purpose of reference only, and shall not be construed as terms of this
Stipulation or to have any other legal force, meaning, or effect.

17. Confidentiality

To the extent permitted by law, all agreements made and orders entered into
during the course of the Litigation relating to the confidentiality of documents
or information shall survive this Stipulation.

18. Waiver

The waiver by any Party of any breach of this Stipulation by any other Party
shall not be deemed a waiver of any other prior or subsequent breach of this
Stipulation.

19. Successors

This Stipulation shall be binding upon and shall inure to the benefit of the
successors and assigns of all Parties hereto, including any of Defendants’
Released Persons or Plaintiffs’ Released Persons and any corporation,
partnership, or other entity into or with which any of the Parties may merge,
consolidate, or reorganize.

20. No Construction Against Drafter

This Stipulation shall not be construed more strictly against one Party than
another merely because it, or any part of it, may have been prepared by counsel
for one of the Parties, it being recognized this Stipulation is the result of
negotiations between the Parties and all Parties have contributed substantively
and materially to the preparation of this Stipulation.

 

- 27 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound on
            , 2010.

 

DATED: April 29, 2010

   

ROBBINS UMEDA LLP

BRIAN J. ROBBINS

KEVIN A. SEELY

DANIEL R. FORDE

JAY N. RAZZOUK

 

/s/ BRIAN J. ROBBINS

BRIAN J. ROBBINS

 

600 B Street, Suite 1900

San Diego, CA 92101

Telephone: (619) 525-3990

Facsimile: (619) 525-3991

   

HOLZER HOLZER & FISTEL, LLC

MICHAEL I. FISTEL, JR.

MARSHALL DEES

200 Ashford Center North, Suite 300

Atlanta, GA 30338

Telephone: (770) 392-0090

Facsimile: (770) 392-0029

 

Co-Lead Counsel for plaintiffs in

Consolidated Federal Derivative Action

   

COUGHLIN STOIA GELLER

RUDMAN & ROBBINS LLP

TRAVIS E. DOWNS III

BENNY C. GOODMAN III

 

655 West Broadway, Suite 1900

San Diego, CA 92101-3301

Telephone: (619) 231-1058

Facsimile: (619) 231-7423

 

Counsel for Plaintiff Darrel Hermans

 

DYER & BERENS LLP

JEFFREY A. BERENS

303 East 17th Avenue, Suite 300

Denver, CO 80203

Telephone: (303) 861-1764

Facsimile: (303) 395-0393

 

Counsel for Plaintiff Jules Borenstein

   

KENDALL LAW GROUP, LLP

JOE KENDALL

HAMILTON LINDLEY

3232 McKinney, Ste. 700

 

- 28 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

   

Dallas, TX 75204

Telephone: (214) 744-3000

Facsimile: (214) 744-3015

 

Counsel for Plaintiff Nina Hardjo

DATED: April 30, 2010

   

BARROWAY TOPAZ KESSLER

    MELTZER & CHECK LLP

RAMZI ABADOU

NICHOLE BROWNING

 

/s/ NICHOLE BROWNING

NICHOLE BROWNING

   

580 California Street, Suite 1750

San Francisco, CA 94104

Telephone: (415) 400-3000

Facsimile: (415) 400-3001

 

BARROWAY TOPAZ KESSLER

    MELTZER & CHECK LLP

ERIC L. ZAGAR

ROBIN WINCHESTER

LIGAYA T. HERNANDEZ

280 King of Prussia Road

Radnor, PA 19087

Telephone: (610) 667-7706

Facsimile: (610) 667-7056

 

Counsel for plaintiffs Leon Ries and Michelle Finlayson

DATED: April 29, 2010

   

DOYLE LOWTHER LLP

WILLIAM DOYLE

JOHN LOWTHER

JAMES R. HAIL

 

/s/ JOHN LOWTHER

JOHN LOWTHER

 

9466 Black Mountain Road, Suite 210

San Diego, CA 92126

Telephone: (619) 573-1700

Facsimile: (619) 573-1701

   

THE WEISER LAW FIRM, P.C.

ROBERT B. WEISER

BRETT D. STECKER

JEFFREY J. CIARLANTO

121 N. Wayne Ave., Suite 100

 

- 29 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

       

Telephone: (610) 225-2677

Facsimile: (610) 225-2678

 

Co-Lead Counsel for plaintiffs Iris Waegelin,

Robert Aibel, Jaime Sacks, Denis Turnock and

Pedro Prado

DATED: April 29, 2010

   

PAUL, HASTINGS, JANOFSKY &

    WALKER LLP

THOMAS ANTHONY ZACCARO

 

/s/ THOMAS ANTHONY ZACCARO

THOMAS ANTHONY ZACCARO

 

515 South Flower Street, 25th Floor

Los Angeles, CA 90071

Telephone: (213) 683-6285

Facsimile: (213) 996-3285

 

MORGAN J. MILLER

4747 Executive Drive, 12th Floor

San Diego, CA 92121

Telephone: (858) 458-3000

Facsimile: (858) 458-3005

 

Counsel for Defendant Paul W. Hawran

DATED: April 26, 2010

   

GIBSON, DUNN & CRUTCHER LLP

MERYL L. YOUNG

 

/s/ MERYL L. YOUNG

MERYL L. YOUNG

 

3161 Michelson Drive

Irvine, CA 92612

Telephone: (949) 451-3800

Facsimile: (949) 451-4220

 

Counsel for Defendant Harry Stylli

DATED: April 26, 2010

   

HOWREY LLP

ROBERT E. GOODING, JR.

ROMAN E. DARMER

JENNIFER BAGOSY

 

/s/ ROBERT E. GOODING, JR.

ROBERT E. GOODING, JR.

 

- 30 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS



--------------------------------------------------------------------------------

       

4 Park Plaza, Suite 1700

Irvine, CA 92614

Telephone: (949) 721-6900

Facsimile: (949) 721-6910

 

Counsel for Defendant Elizabeth Dragon

DATED: April 26, 2010    

ALLEN MATKINS LECK GAMBLE

    MALLORY & NATSIS LLP

KEITH P. BISHOP

LAWRENCE D. LEWIS

JEREN WEI

 

/s/ KEITH P. BISHOP

KEITH P. BISHOP

 

1900 Main Street, 5th Floor

Irvine, CA 92614

Telephone: (949) 553-1313

Facsimile: (949) 553-8354

 

Counsel for Defendant Steven Owings

 

DATED: May 6, 2010    

COOLEY GODWARD KRONISH LLP

WILLIAM E. GRAUER

KOJI F. FUKUMURA

MARY KATHRYN KELLEY

RYAN E. BLAIR

 

/s/ WILLIAM E. GRAUER

WILLIAM E. GRAUER

 

4401 Eastgate Mall

San Diego, CA 92121

Telephone: (858) 550-6000

Facsimile: (858) 550-6420

 

Counsel for Defendants Charles R. Cantor,

Allan Bombard, Ernst-Gunter Afting, Harry F. Hixson, Jr., Ronald M. Lindsay,
Richard A.

Lerner, John A. Fazio, Kathleen M. Wiltsey,

and Sequenom, Inc.

 

- 31 -

 

LEAD CASE NO.: 09-CV-1341 LAB (WMC)

STIPULATION OF SETTLEMENT TO SETTLE DERIVATIVE ACTIONS